*431Concurring and Dissenting Opinion by
Montgomery, J.:
Although I agree with the results attained by the majority in these appeals, I respectfully disagree with some of its reasoning. Particularly, I do not agree that a general six-year status of limitations is applicable.
The Act of 1939, April 6, P. L. 17, §1, 19 P.S. §211, is the applicable statute.1 It provides generally for a two-year limitation on the time for bringing prosecutions in such cases as we are considering (extortion and conspiracy to extort). However, it does contain certain provisions relating to (a) absentees, (b) officers of banks and other corporations, and (c) public officers, employes and their accomplices and confederates, in which cases the running of the general provisions of the statute is postponed or the time of the limitation period is extended. In the case of absentees, its running is postponed until the offenders return; in the case of bank and corporation officers, it is extended to six years; but in the case of public officers and employes, it is postponed with a limitation on the period of postponement. The majority in its opinion ignores the postponement provision because it believes that its application creates an absurd situation in the light of the limitation and considers this provision as a general extension as in the second provision. I find no absurdity in the application of both provisions but, on the contrary, see a reasonable result. The obvious intention of the legislature was to deny to offenders in government service the benefits of the statute until they had been out of service two years, during which period their affairs while in office could more readily *432be explored than when they were still present in office. However, the legislature apparently did not wish to extend this privilege to enforcement agencies beyond the six years provided as the period of limitation for bank and other corporate officers (as extended by proviso (b)). Under the Statutory Construction Act of 1937, May 28, P. L. 1019, article IV, §52, 46 P.S. §552, we are obligated to give meaning, if possible, to all parts of legislative enactments, and 1 think both provisions should be applied in this case.
The application of both provisions may, of course, give some offenders an advantage over others, and it will make it possible for an unfaithful governmental officer or employe to conceal his crime and secure the benefit of the statute of limitations by preserving his status as an officer or employe beyond the six-year period. However, this is no different from the situation with reference to a bank or corporate officer. The legislature distinguished them in this fashion and it is not for this Court to remove that distinction.
My views as to which period governs, however, do not help the appellants. Although this conspiracy was formed in the winter of 1955-1956, when Neff, Nitsche, Yolio, and Macry met at the home of Neff, and was later extended to include Kaleta, who shortly thereafter joined it and began making collections from contractors, the date a conspiracy is conceived does not determine the time from which the statute of limitations begins to run. In conspiracy cases, the statute begins to run from the termination of the unlawful conduct, and not from its inception. Commonwealth v. Kirk, 340 Pa. 346, 17 A. 2d 195. There is evidence in this case that the illegal operations contemplated by the conspirators continued until 1958. Since the true bills were returned by the Grand Jury in the fall of 1959, they were within the two-year statutory period. Although Yoho left his position in 1957, this did *433not divorce liim from the conspiracy; he would be held criminally responsible for acts occurring thereafter even though committed by an associate or confederate. The act of one conspirator is the act of all. Commonwealth v. Lowry, 374 Pa. 594, 98 A. 2d 733; Commonwealth v. Hall, 173 Pa. Superior Ct. 285, 98 A. 2d 386.
The last act of extortion evidenced by the record was in 1958, when Grayn Denny (not a conspirator, but identified as a victim) picked up four five per cent checks from Carl V. Tragesser, Sr., under compulsion by Kaleta. Previously Kaleta had said to him, “You can be replaced; you collect it or else.” On the theory that all conspirators are criminally responsible for the acts of each other performed pursuant to the conspiracy, this would constitute an act of extortion by each, Neff, Kaleta, Yoho, Nitsclie, and Macry. The fact that Denny was used as an agent to make the collection from Tragesser would be of no consequence; he acted under threat of Kaleta. In Commonwealth v. Wilson, 30 Pa. Superior Ct. 26, the extortion money was collected by a third party and not by the defendant.
Appellants argue that no overt acts were committed by Neff, Macry, or Yoho within the prescribed statutory period. This would be immaterial if any one of the conspirators committed an act in furtherance of the conspiracy during the period because each is equally involved in the acts of the others.2
Nitselie’s withdrawal would not affect the relationship existing between the other conspirators. The withdrawal of a conspirator after the formation of the conspiracy neither creates a new conspiracy nor changes the status of the remaining members. 15 C.J.S. Conspiracy §78, p. 1110.
*434Appellants argue further that the payments made in 1958 were voluntary and not extorted. Regardless, even though those acts committed in 1958 were not acts of extortion, the indictments were returned as true bills well within the six-year period from the commission of the earliest act and within two years from the date that Kaleta left office (January, 1959), which would be the determinative date as to him as well as to all of his co-conspirators.
I fail to see why the lower court granted the motion in arrest of the judgments against Neff and Macry on the extortion charge. Although they were not governmental officers or employes, they were, nevertheless, part of the conspiracy that planned the acts of extortion; and as I have already said, they were equally responsible for these acts, although they were committed by the governmental persons. The fact that the threats were based on the power of the offices held by Yoho, Kaleta, and Nitsche and not on their own would be immaterial. They are in no different position from the person who conspires with another to commit a murder. Each is equally guilty regardless of who commits the actual murder.3
At common law extortion was the crime of extorting money illegally by color of the extortioner’s own office. However, convictions for extortion have been sustained on threats based on powers not actually held but merely assumed “or pretended to be possessed.” Commonwealth v. Wilson, supra, at page 30. Further, as stated by this Court in Commonwealth v. Hansell, 185 Pa. Superior Ct. 443, 446, 137 A. 2d 816, 181, “A person who commits an unlawful act is not relieved from the penalty because he was employed by another to do so or because he acted as his agent. Com. v. Kolb, 13 Pa. Superior Ct. 347, 354.” There may be joint re*435sponsibilities for common law extortions and it may be committed without the presence of the extortioner. 35 C.J.S. Extortion §9, p. 362.
The evidence is clear in this case that, in directing the operations of the scheme, Neff and Macry, who held the political power in Beaver County with control over employes who held governmental power, assumed the governmental powers directly, or acted as agents for those holding it. Whether on the theory of co-conspirators, agency, or assumption of power, their convictions of extortion, as well as conspiracy, should have been sustained.
The decision in this case depends largely upon the status of Kaleta. I subscribe to the view of the lower court and of the majority of this Court that Kaleta was within the category of a quasi-public officer. I agree also that the evidence is sufficient to establish the fact that he was part of the conspiracy and committed overt acts as late as 1958 in furtherance of its purpose. I agree also with the fact that Denney was a victim and not an accomplice or co-conspirator.
This Court has said many times that conspiracies may be inferentially established by showing the relation, conduct, or circumstances of the parties, and the overt acts of the co-conspirators, Commonwealth v. Albert, 151 Pa. Superior Ct. 184, 30 A. 2d 184; but in this case there is direct evidence in addition to the inferences that can be drawn.
I join in the results.
Flood, J., concurs in this concurring and dissenting opinion.

 The Act of 1945, May 16, P. L. 582, No. 238, §1, 19 P.S. §213, applies to various corporate bodies and not to the Commonwealth or its subdivision as in. this case.


 11 Am. Jur. Conspiracy, section 8, page 548; Com. v. Rhey, 140 Pa. Superior Ct. 340, 350, 14 A. 2d 192; Com. v. Antico, 146 Pa. Superior Ct. 293, 22 A. 2d 204; Com. v. Hall, 173 Pa. Superior Ct. 285, 98 A. 2d 386.


 Commonwealth v. Doris, 287 Pa. 547, 135 A. 313.